          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                     ROME DIVISION


United States of America,

v.                                    Case No. 4:18-cr-00003

Cheri Lea Rau (3),                    Michael L. Brown
                                      United States District Judge
                       Defendant.

________________________________/

                                ORDER

     The Magistrate Judge issued his Report and Recommendation

(“R&R”), recommending denial of Defendant Cheri Lea Rau’s Motion to

Suppress Wiretap Evidence. (Dkts. 742; 775.) Defendant did not file

objections.

     After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a

magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1);

FED. R. CRIM. P. 59; Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir.

1982) (per curiam). For those findings and recommendations to which a

party has not asserted objections, a court must conduct a plain error
review of the record. United States v. Slay, 714 F.2d 1093, 1095 (11th

Cir. 1983).

     Defendant Rau adopted her motion to suppress from a motion

Defendant Bourassa previously filed. (Dkt. 529.) The Magistrate Judge

issued an R&R recommending Defendant Bourassa’s motion be denied —

a recommendation this Court adopted. (Dkts. 772; 827.) The Magistrate

Judge   recommends     that   “[s]ince   the   Non-Final   Report   and

Recommendation in defendant Bourassa’s case controls the outcome”

here, this motion should be denied. (Dkt. 775 at 1.) The Court finds no

error in this recommendation and denies Defendant Rau’s motion to

suppress.

     The Court ADOPTS the Magistrate Judge’s Report and

Recommendation (Dkt. 775) and DENIES Defendant Cheri Lea Rau’s

Motion to Suppress Wiretap Evidence (Dkt. 742).

     SO ORDERED this 2nd day of December, 2019.




                                   2
